Citation Nr: 1529029	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  08-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer claimed as the result of ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION


The Veteran served on active duty from April 1946 to July 1953.  He participated in Operation SANDSTONE.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied service connection for prostate cancer claimed as the result of ionizing radiation exposure.  The May 2006 rating decision constituted a reconsideration of a July 2002 rating decision that had denied service connection for prostate cancer based on exposure to ionizing radiation; the reconsideration, found to be required by the RO in November 2003, was based on new information received from the service department, resulting in a revised radiation exposure dose estimate.  Accordingly, new and material evidence was not required for readjudication of the previously denied claim.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records). 

The Board remanded this matter for further development and adjudication in February 2012.  In a decision dated in January 2014, the Board denied the Veteran's claim for service connection for prostate cancer claimed as the result of ionization radiation and for prostate cancer claimed as secondary to service-connected colon cancer.

The Veteran then appealed the January 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Order, the Court granted a Joint Motion for Partial Remand of the parties and vacated the Board's January 2014 decision in this matter.  The below action is guided by the requirement for compliance with the Joint Motion for Partial Remand and the Court's Order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the Joint Motion for Partial Remand issued in November 2014, the appellant agreed that he will no longer pursue the issue of entitlement to service connection for prostate cancer claimed as secondary to his service-connected colon cancer.  Any appeal as to that issue, which was denied by the Board in its January 2014 decision, is therefore deemed abandoned.  See McPhail v. Nicholson, 19 Vet. App. 30, 33 (2005) (issues not addressed on appeal will be considered abandoned).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The Veterans Benefits Management System (VBMS) includes August 2013 ratings determinations granting a 100 percent rating for colon cancer, granting VA Dependents Educational Assistance, and granting service connection for a mood disorder (depression), and denying three additional claims; however, no additional evidence pertinent to the present appeal, other than what was considered by the Board in January 2014, has been received.  Moreover, in a written statement dated in April 2014, the Veteran waived his right to have his case remanded to the AOJ for additional evidence that he was submitting in his appeal.  He requested that the Board proceed with adjudication of his appeal.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The Veteran's prostate cancer did not manifest in service or for many decades thereafter, and is not related to in-service ionizing radiation exposure.





CONCLUSION OF LAW

Prostate cancer was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In this case, a January 2002 VCAA notice letter explained the evidence necessary to substantiate the claim for service connection for prostate cancer claimed as due to exposure to ionizing radiation.  The January 2002 VCAA notice letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In correspondence received in April 2006, the Veteran confirmed that he had received VCAA notice and indicated that he had more evidence to provide to VA to substantiate his claim.  He reiterated that he believed his prostate cancer was due to in-service exposure due to ionizing radiation and identified further relevant medical evidence to be sought in support of his claim.  (As noted above, this matter is on appeal from a May 2006 reconsideration of a July 2002 denial of the Veteran's claim, in light of new and relevant evidence from the service department resulting in a revised ionizing radiation exposure dose estimate).  

The Board notes that the original VCAA letter did not provide the Veteran notice as to how effective dates and ratings are assigned.  However, this omission is considered harmless, non-prejudicial error because the claim for service connection for prostate cancer is denied in the decision below.  In other words, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).   In addition, 38 C.F.R. § 3.311 (claims based on exposure to ionizing radiation) contains specific provisions which, as will be detailed below, have been followed in this matter.

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, reports of VA examinations, VA medical opinions and private medical correspondence, initial radiation dose estimates and revised radiation dose estimates from the service department, and medical opinions as to the likelihood that the Veteran's exposure to ionizing radiation during active service has caused his prostate.
 
When VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  As will be discussed below, the multiple examinations and opinions obtained in this matter, when considered in the context of the record as a whole, include well-reasoned and sufficient opinions for adjudication of all aspects of the Veteran's claim for service connection for prostate cancer.  The determinative opinions are based on an accurate medical history and inclusion of the service department's revised radiation dose estimate.  Thus, they satisfy VA's duty to provide examinations and opinions in this matter and constitute competent medical evidence of significant probative weight. 

Moreover, the RO/AMC complied with the Board February 2012 remand directives in providing the examinations and opinions, as well as obtaining Social Security Administration (SSA) records from the Veteran (the SSA indicated it could not locate any medical records in its possession so the records were obtained from the Veteran).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (entitlement to compliance with remand instructions).  The Board notes that the SSA records are from the 1980s, and there is no indication that the conditions discussed therein, arising from work-related injuries in the 1970s involving lifting of heavy objects, are relevant to the Veteran's prostate cancer decades later.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim.  All identified and available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Analysis

The Veteran contends that he has experienced prostate cancer, first diagnosed in 1996, as a result of exposure to ionizing radiation during active service in 1948.  His service personnel records and the service department records confirm that the Veteran was likely exposed to ionizing radiation during Operation SANDSTONE, an atmospheric nuclear testing program, in 1948.  The Veteran has described taking outside showers during the time of testing and being exposed to "radiation rain" when a storm started soon after detonation of a bomb.  He has asserted that he was never issued a radiation badge and therefore does not know the amount of radiation to which he was exposed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be established in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device or participation in the occupation of Hiroshima or Nagasaki between August 6, 1945, and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Participation in Operation SANDSTONE between April 15, 1948, and May 20, 1948, as is established in this case, is among the designated radiation risk activities.

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  However, the presumptively service-connected diseases specific to radiation-exposed veterans do not include prostate cancer.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchio-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary. 38 C.F.R. § 3.309(d)(2).  A note to 38 C.F.R. § 3.309(d)(2) provides that for the purposes of this section, the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder, and urethra.  (Emphasis added.)  Thus, prostate cancer is not considered part of the urinary tract for purposes of the applicable statute and regulation.  

The second avenue of entitlement is found under 38 C.F.R. § 3.311(b).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Among the several listed radiogenic diseases is prostate cancer, the disease for which the Veteran seeks service connection in this appeal.  See 38 C.F.R. § 3.311(b)(2) (emphasis added).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data is requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

38 C.F.R. § 3.311(c)(2) provides that, if the Under Secretary for Benefits, after considering any opinion of the Under Secretary for Health, is unable to conclude whether it is at least as likely or not, or that there is no reasonable possibility, the veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall refer the matter to an outside consultant in accordance with paragraph (d) of this section.

As will be discussed further below, in this case, the Under Secretary for Benefits was able to conclude that there is no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.  As a result, referral of this matter to an outside consultant pursuant to 38 C.F.R. § 3.311(d) is not warranted.

Regarding the third avenue of recovery, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records include no indication of prostate cancer, nor is it contended by the Veteran that his prostate cancer began during active service.  There was no significant abnormality found of the abdomen or viscera or genitourinary system at a service department examination in April 1949, and a clinical evaluation of the abdomen and viscera and genitourinary system was normal at his June 1953 service discharge examination.

SSA records indicate that the Veteran was found disabled for that agency's purposes in March 1985 primarily due to several work-related injuries in 1976 and 1978 related to lifting heavy objects.

Records of private treatment in 1996 show that the Veteran was diagnosed that year as having prostate cancer and was treated with radiation.

An October 1999 private treatment record indicates that the Veteran was three years post-treatment for prostate cancer and was totally asymptomatic.  Examination demonstrated a flat prostate with no abnormalities.  

In February 2001, VA received the Veteran's application for service connection for prostate cancer.

In May 2002, the Defense Threat Reduction Agency (DTRA) stated that historical records confirmed that the Veteran was present at Operation SANDSTONE, a U.S. atmospheric nuclear test series conducted at the Pacific Proving Ground during 1948.  DTRA indicated that a careful search of dosimetry data revealed no record of radiation exposure for the Veteran; however, a scientific dose reconstruction indicated that the Veteran received a probable dose of 0.110 rem gamma (0.2 rem rounded) with an upper bound of 0.2 rem gamma.  It was further noted that another scientific dose reconstruction indicated that, due to the distance of the Veteran's unit from ground zero, he had virtually no potential for exposure to neutron radiation.  Application of the methodology of an additional dose reconstruction report indicated that the Veteran's (50-year) committed dose equivalent to the prostate was 0.0 rem. 

In a June 2002 letter, S.M., M.D., M.P.H. (initials used to protect privacy), then the VA Chief Public Health and Environmental Hazards Officer, noted that DTRA had estimated that the Veteran was exposed to .110 rem gamma radiation (0.2 rem rounded) with an upper bound of 0.2 rem gamma; virtually no potential for neutron radiation; with an internal 50-year committed dose equivalent to the prostate of 0.0 rem radiation.  It was noted that the Committee on Interagency Radiation Research and Policy Coordination (CIRRPC) Science Panel Report Number 6, 1988, does not provide screening doses for prostate cancer.  It was noted that the sensitivity of the prostate to radiation carcinogenesis appeared to be relatively low and not clearly established (citing to Health Effects of Exposure to Low Levels of Ionizing Radiation (BEIR V), pages 316-318; Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd edition, 1995, page 168.  VA physician S.M., M.D., M.P.H., stated that, "in light of the above, it is unlikely that the veteran's prostate cancer can be attributed to exposure to ionizing radiation in service."

As noted, the Veteran's claim was denied in July 2002, but in November 2003 VA wrote the Veteran to inform him that, due to information from the DTRA and the National Research Council, his claim for service connection for prostate cancer had been identified as one that required a revised radiation dosage estimate.  
 
A letter dated in February 2006 from DTRA to VA states that DTRA had carefully reviewed the details of the Veteran's exposure scenario and had not identified any circumstances that would significantly increase its previously reported dose estimate.  As a result, DTRA reaffirmed the external dose estimates that they reported in their previous letter and provided revised upper bound estimates of the external and prostate doses accordance with a 2003 National Research Council (NRC) report.  The new dose estimates were total external gamma dose equivalent of 0.11 rem, upper bound external gamma dose equivalent of 0.28  rem, total external neutron dose estimate of 0.00 rem, upper bound external dose equivalent (revised) of 0.00 rem, and upper bound committed dose equivalent to the prostate of 0.0 rem. 

In a letter dated in April 2006, DTRA clarified that the revised upper bound dosage estimates were equal to or higher than the doses that were previously reported.  (In this case, the upper bound for exposure to external gamma radiation was increased from 0.2 rem to 0.28 rem).

In April 2006, L.R.D., M.D., then the VA Chief, Public Health, and Environmental Hazards Officer, again supported the opinion that it was unlikely that the Veteran's prostate cancer was due to in-service ionizing radiation in an advisory opinion, after reviewing the question in light of the estimated extent of the exposure to ionizing radiation.  The Under Secretary's staff was said to have noted that the sensitivity of the prostate to radiation carcinogens appeared to be relatively low and not clearly established.  It was noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for prostate cancer.  In accordance with guidance on using the NIOSH IREP, the cancer model for all male genitalia was utilized.  The computer software calculated a 99-percentile value for the probability of causation of 0.34%.  For these reasons, it was the opinion of L.R.D., M.D., that there was no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.

In a letter dated in April 2006 from the Director of Compensation and Pension Service, the revised radiation dose estimates were taken into account, and the findings of the Under Secretary's staff, and in particular L.R.D., M.D., were recounted.   With consideration of these findings and determinations, it was the opinion of the Director of Compensation and Pension Service that there was no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.
 
In May 2006, the RO denied the Veteran's claim for service connection for prostate cancer.

In a letter dated in March 2010 from DTRA, it was noted that the Veteran participated in Operation SANDSTONE at the Pacific Proving Ground in 1948. 

In a November 2011 letter, S.S., M.D., wrote that the Veteran had been a patient of his for the past 15 years.  He noted that the Veteran had carcinoma treated with radiation therapy 15 years ago.  He also observed that the Veteran has exhibited a PSA recurrence, which means metastatic disease, and was followed carefully and had been on Lupron cycling for stage D disease.

In a November 2011 letter, private physician, M.R., M.D., also wrote that the Veteran was a patient of his and that he treated the Veteran for depression and anxiety.  He stated that it was his professional opinion that both the Veteran's depression and anxiety have been exacerbated by his prostate cancer and colon cancer.  (Service connection for a mood disorder has since been granted.)  He further asserted that it was his understanding that these conditions had been linked to exposure to radiation while the Veteran was in the South Pacific. 

Records of private treatment in August 2012 showed a prostate specific antigen reading of 7.6, outside of the reference range of less than or equal to 4.0 ng/mL.

In October 2012, a VA nurse-practitioner provided a VA medical opinion in this matter.  She opined that the Veteran's prostate cancer was at least as likely as not (50 percent or greater probability) incurred in or caused by the claim in-service injury, event, or illness.  She explained that the prostate was part of the urologic system in the male, and as such, the cancer is classified as a cancer of the urinary tract.  She asserted (incorrectly, see 38 C.F.R. § 3.309(d)(2), Note, as set forth above) that this type of cancer was presumptively service-connected for exposed veterans.  She concluded that the prostate cancer in the Veteran was definitely related etiologically to the exposure he had in service to ionizing radiation during Operation SANDSTONE.

As noted in the Joint Motion for Partial Remand, a July 2013 VA addendum medical opinion was authored by the same VA nurse-practitioner who authored the October 2012 VA medical opinion.  The July 2013 opinion provides a more detailed rationale than that contained in the October 2012 opinion for her conclusion that "prostate cancer [was] at least as likely as not etiologically related to [Appellant's] in-service ionizing radiation exposure."  Notably, the July 2013 addendum opinion is premised upon a review of the claims file, which includes updated 2006 dosage estimates that the Board in its now-vacated January 2014 decision found the October 2012 VA opinion failed to consider.  More significantly, the examiner reached the same conclusion as she did in October 2012, even after being informed that prostate cancer was not eligible for presumptive service connection, and in support of her conclusion, she referenced medical literature showing a connection between prostate cancer and ionizing radiation due in large part to dosage estimates.

Specifically, the July 2013 VA nurse-practitioner's note indicated that she had reviewed the claims file.  It was pointed out to her that the prostate is not considered part of the urinary tract for VA compensation purposes, so that VA regulations do not establish a presumption of service connection for prostate cancer based on radiation exposure.  The nurse-practitioner opined that it was less likely than not that the Veteran's prostate cancer had its onset during active service.  The nurse-practitioner further opined that it was at least as likely as not that the Veteran's prostate cancer was etiologically related to the Veteran's in-service ionizing radiation exposure.  The rationale for the latter opinion was as follows:

The prostate is considered part of the male uro-genital system.  The urinary tract is also part of the male uro-genital tract.  A part of the urinary tract, the urethra, is surrounded by the prostate gland.  The prostate gland can obstruct urinary flow when it enlarges.  The Urologist, a medical doctor, is charged with care of the prostate. He also cares for the urinary tract in men.  Because the urethra in men passes through the prostate, and since the prostate gland can cause urinary problems, it too is often considered a part of the urinary system in men.  Ionizing radiation causes cancers--the list in the referenced document is extensive as noted below:

Cancers of the bile ducts, bone, brain, breast, colon, esophagus, gall bladder, liver (primary site, but not if cirrhosis or hepatitis B is indicated), lung (including bronchiolo-alveolar cancer), pancreas, pharynx, ovary, salivary gland, small intestine, stomach, thyroid, urinary tract (kidney/renal, pelvis, urinary bladder, and urethra)[,] Leukemia (except chronic lymphocytic leukemia)[,] Lymphomas (except Hodgkin's disease)[,] Mulip1e myeloma (cancer plasma cells)[.]

From review of literature on 7/17/2013 obtained at 1128am Center for Environmental Health Studies (617) 482-9485 44 Farnsworth Street, Boston, MA 02210 http://www.jsi.com * Findings were statistically significant (strong evidence)  + Evidence of a dose-response relationship (strongest evidence) Prostate Cancer and Exposure to Ionizing Radiation Summary: Evidence has been recorded of an connection between cancers of the prostate and exposure to ionizing radiation.  This connection is supported by evidence from studies of nuclear workers in England who have been exposed to ionizing radiation.

Additionally, the VA nurse-practitioner in July 2013 was asked to clarify whether the Veteran has active prostate cancer, and if so, whether the Veteran was still undergoing Lupron cycling or any other androgen deprivation therapy to treat his active prostate cancer.  She stated that, after review of the available records, the Veteran does not have active prostate cancer.  Her sole rationale was that the Veteran completed therapy in 2007.
 
In August 2013, a VA physician provided an additional medical opinion in this matter.  He indicated he had reviewed the claims file and the Veteran's electronic VA treatment records.  With respect to the matter of whether it is as likely as not (i.e. probability of 50 percent or more) that the Veteran's prostate cancer had its onset during active service, the reviewing VA physician (VA examiner) noted that the Veteran served in the Air Force from April 23, 1946, to July 1, 1953, and that his prostate cancer was diagnosed in 1996, or 43 years following his discharge.  The examiner noted that, when he left the service in 1953, the Veteran was 25 years old. 

The VA examiner referenced Understanding the Epidemiology, Natural History, and Key Pathways Involved in Prostate Cancer, Urology - Volume 73, Issue 5 Suppl (May 2009), for the following passage:

The incidence of Prostate Cancer generally increases with increasing age.  [Footnotes omitted.]  According to 1 analysis of U.S. incidence data from 2001 to 2005, approximately 37% of cases of PCa [i.e., prostate cancer] were diagnosed in men <65 years old.  Between the ages of 45 and 54 years, the percentage of diagnosed cases increased to 8.6% from almost no cases in younger age cohorts.  The largest percentage of diagnosed cases was found in those 65-74 years old (36% of all cases); 22% of all cases occurred in men 75-84 years old, and roughly 5% of cases were found in those = 85 years old.  Prostatic tissue samples from autopsies of a mostly white male population with no history of intervention related to prostatic disease revealed an age-dependent increase in PCa. In that study, about 35% of those men 60-69 years old and 46% of those 70-81 years old had PCa.  The United States is likely to see a large increase in the prevalence of PCa as the population ages.

The August 2013 VA examiner further recounted that the reference cited above states that almost no cases of prostate cancer arise in men younger than age 45.  He stated that, for this reason and the very long interval between the Veteran's discharge from the service and the diagnosis of his cancer, it is less likely than not that his cancer arose during his military service.  Besides this, the examiner noted that it is evident from the reference that prostate cancer is a disease of aging men and the prevalence continues to increase as the man ages.  The examiner noted that the Veteran was 68 when he was diagnosed, which is consistent with the natural history and pathogenesis of prostate cancer.

On the matter of whether the Veteran's prostate cancer is etiologically related to the Veteran's in-service ionizing radiation exposure, the August 2013 VA examiner noted that this question had been answered in the attachments present in the claims file.  The examiner recounted that Dr. M.'s (Chief, Public Health and Environmental Hazards Officer) opinion from June 27, 2002, (Attachment A) stated that it is unlikely that the Veteran's prostate cancer can be attributed to exposure to ionizing radiation in service.  He further noted that this opinion was echoed by R.J.H., Director of Compensation and Pension Services, on July 1, 2002, and that on April 19, 2006, Dr. L.R.D., Chief Public Health and Environmental Hazards Officer, again supported this opinion in an Advisory Opinion after evaluating the question in light of the estimated extent of the exposure in ionizing radiation.

The August 2013 VA examiner further noted correctly that, in regard to 38 CFR 3.309(d), the Veteran's prostate cancer is not subject to presumptive service connection because it does not qualify as a cancer of the urinary tract.  The examiner concluded that the Veteran's prostate cancer is not etiologically related to the Veteran's in-service radiation exposure; and with respect to the question as to whether the Veteran's prostate cancer otherwise originated during active service, the examiner opined that, based on the answers provided above, the Veteran's prostate cancer did not otherwise originate during active service.

The examiner noted that the Veteran's prostate cancer has had an indolent (slowly progressive) course lasting 17 years to date, which is not uncommon, and in spite of the progression, the examiner noted that the Veteran was still being managed well with Lupron therapy. 

In the same reference supplied above, the examiner noted the following about the natural history of prostate cancer: In most cases, the disease moved slowly during the first 10-15 years after diagnosis.  [Footnote omitted].  As reported by Chodak et al., [Footnote omitted] tumors that were highly differentiated at diagnosis were associated with lower rates of progression and PCa death.  However, 15-20 years after diagnosis, substantial decreases occurred in the cumulative progression-free survival (from 45.0% at 15 years to 36.0% at 20 years), metastasis-free survival (from 76.9% to 51.2%), and PCa-specific survival (from 78.7% to 54.5%) rates.  An increase in PCa mortality rate was also seen between the first 15 years of follow-up (15 per 1000 person-years) and the subsequent follow-up (44 per 1000 person-years).  [Footnote omitted.]  These findings highlight the importance of time in the development of PCa-time that offers opportunities for interventions (strategies to prevent or reduce risk) that might be able to alter the usual course and the standard natural history of the disease.  Thus, the examiner stated that this reference supports the long period of slow progression during the 10-15 years, with progression in later years.  

The Board finds the revised dose estimates and medical opinions based on the later does estimates that include a revised upper bound estimate for external exposure to gamma radiation (from 0.2 rem to 0.28 rem) to be of  very high probative value.  These are based on multiple dose reconstruction estimates for neutron radiation, external gamma radiation, and internal gamma radiation, for the Veteran, based on the location of his specific unit at the time of atmospheric nuclear testing.  The revision of the upper bound of external gamma radiation and the subsequent scientific and medical opinions still indicating an approximately .34 percent chance that his prostate cancer was due to such exposure affords these opinions a heightened probative value, as the original estimates were subject to additional scrutiny and revised upward if appropriate.  The opinions include explanations as to findings and studies indicating that that prostate has a relatively low susceptibility to radiation exposure (by way of contrast, the Veteran was afforded presumptive service connection for colon cancer, based on the same exposure, pursuant to 38 C.F.R. § 3.309(d)).

The November 2011 letter from S.S., M.D., is of a low probative value, in that the physician does not conclude or reason, but rather only states that it is "my understanding" that the Veteran's prostate cancer and colon cancer were both linked to the Veteran's exposure to radiation while in the South Pacific.  While his conclusion with respect to colon cancer is consistent with VA's presumption of service connection for colon cancer for certain radiation-exposed Veterans, he provides no support for either conclusion, expresses no knowledge of the original or revised radiation dose estimates provided in this matter, and expresses no knowledge of the relative susceptibility of the prostate to radiation exposure.  For these reasons, to the extent that this physician's expressed "understanding" may be considered to be a medical opinion in support of the Veteran's claim for service connection for prostate cancer, it is of a low probative value.    

The October 2012 VA medical opinion from a VA nurse-practitioner that the Veteran's prostate cancer was definitely etiologically related to the exposure he had in-service exposure to ionizing radiation is also of a low probative value because it does not take into consideration the amount of exposure, the dose estimates found by VA, or the findings specific to the prostate as to its susceptibility to radiation exposure.  Further, it misreads VA regulations insofar as the nurse-practitioner stated that prostate cancer is presumptively service-connected for certain radiation-exposed veterans.  The nurse-practitioner overlooked a note to 38 C.F.R. § 3.309(d)(2) specifically defining the term "urinary tract," for which a presumptions of service connection is warranted for certain radiation-exposed veterans, as the kidneys, renel pelves, ureters, urinary bladder and urethra-the prostate is not included.  

In the November 2014 Joint Motion for Partial Remand, it was found that the Board did not provide adequate reasons and bases as to its evaluation of the July 2013 nurse-practitioner's addendum opinion.  In compliance with the November 2014 Court Order, an extended set of reasons and bases for the Board's evaluation of that opinion is set forth directly below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The July 2013 opinion of the VA nurse-practitioner was solicited by VA to remedy the deficiencies of her October 2012 opinion.  However, the July 2013 addendum opinion raises additional doubts as to whether she was sufficiently expert or well-informed to provide the requested opinion.  The nurse-practitioner discussed a study that showed prostate cancer was associated with exposure to ionizing radiation for nuclear workers in England, but did not discuss how this was similar to or different from this case.  In other words, she did not explain how the study was analogous to or probative on the matter of whether prostate cancer in this case was a result of exposure to ionizing radiation associated with Operation SANDSTONE.  She did not compare the dosage estimates of that study with those of the Veteran's exposure in Operation SANDSTONE.  In fact, she did not specifically discuss  the dose estimates in the claims file for the Veteran's exposures.  Nor did she address the prior medical opinions indicating that the sensitivity of the prostate to radiation carcinogenesis appeared to be relatively low.  Moreover, the VA nurse practitioner did not discuss other possible causes of prostate cancer, nor did she consider the normal age-related progression of prostate cancer, how common it is in the general population, or whether the Veteran fit that pattern.  

Additionally, the July 2013 opinion provided by the VA nurse practitioner incorrectly stated that the Veteran no longer has prostate cancer because his therapy was completed in 2007.  By contrast, the August 2013 VA physician (see below) noted that the Veteran's prostate cancer has had an indolent (slowly progressive) course lasting 17 years to date, which is not uncommon, and in spite of the progression, the August 2013 examiner noted that the Veteran was still being managed well with Lupron therapy.  This inaccurate statement by the July 2013 VA examiner also illustrates that, in preparing her July 2013 addendum opinion, the VA nurse-practitioner overlooked the November 2011 letter from S.S., M.D., who wrote that the Veteran had been a patient of his for the past 15 years, that the Veteran had carcinoma treated with radiation therapy 15 years ago, that the Veteran has exhibited a PSA recurrence, which means metastatic disease, and was followed carefully and had been on Lupron cycling for stage D disease.  By contrast, in July 2013 the VA nurse-practitioner wrote that the Veteran does not have active prostate cancer and her sole rationale was that the "Veteran completed therapy in 2007."   Thus, the VA nurse practitioner appears to have had an inaccurate factual premise in forming her opinion.  

In the Board's estimation, the above inaccuracies and omissions demonstrate that the July 2013 VA nurse-practitioner did not understand the history or course of the Veteran's prostate cancer, did not have sufficient medical expertise as to the matter at hand, and did not review the record adequately.  For these reasons, the Board affords the July 2013 addendum opinion of the VA nurse-practitioner a low probative value. 

On the other hand, the contrasting August 2013 medical opinion from a VA physician and director of a VA Medical Center correctly notes that the urinary tract as defined at 38 C.F.R. § 3.309(d)(2) is the kidneys, renel pelves, ureters, urinary bladder and urethra, so that the prostate is not included for the presumption of service connection under that regulation.  The VA examiner provides specific explanations as to why the earlier medical opinions obtained by VA physicians should be afforded a high probative value and further bolsters these opinions with specific explanations as to the nature and progression of prostate cancer and why the Veteran's prostate cancer in this case is consistent with and more likely due to the natural history and pathogenesis of prostate cancer, with almost no cases arising before age 45, as opposed to being due to in-service radiation exposure.  The examiner discussed expert VA medical opinions as to whether the dosage estimates in this matter support a finding that the Veteran's prostate cancer is related to in-service ionizing radiation exposure.  He correctly recounted the relevant history, including the present course and treatment of the condition.  The opinion in this regard is afforded a very high probative value and is competent evidence of substantial probative weight that the Veteran's prostate cancer did not begin during active service or until many years after active service and is not due to ionizing radiation in service or otherwise related to the Veteran's period of active service.

Although the Veteran is not expert in a field of medicine, to the extent the Veteran asserts support of the November 2011 letter from M.R., M.D., and the August 2012 nurse-practitioner's examination report and her July 2013 addendum opinion as medical evidence that supports his claim, he is competent to relate these supportive medical opinions as represented in the record.  He is no doubt sincere in his contentions and they do have plausible support in the record.  However, his presenting of this evidence can be no stronger than the underlying medical evidence itself, and, as related at length above, these medical opinions supporting his claim are of an overall low probative value for several reasons.    

Of much greater probative weight are the revised service department dose estimates, arising from at least three studies, the VA medical opinions based on the dose estimates, and the thoroughly reasoned and supported medical opinions of the August 2013 reviewing VA physician.  Thus, the competent medical evidence indicating that the Veteran's prostate cancer is not likely due to exposure to radiation exposure is of a far greater probative weight and value than the medical evidence indicating that the Veteran's prostate cancer is due to exposure to ionizing radiation during active service. 

In summary, the competent evidence in support of the Veteran's claim is outweighed by the competent evidence against it on the critical matters of whether the Veteran's prostate cancer began during service or was caused by in-service ionizing radiation exposure.  Accordingly, entitlement to service connection for prostate cancer is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt is not for application in resolution of this appeal.



ORDER

Entitlement to service connection for prostate cancer is denied.




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


